|,McKAY, J.,
DISSENTS WITH REASON.
I respectfully dissent from the majority opinion. There appear to be significant issues that remain in question. For example, did CN/IC, despite their petition to the Interstate Commerce Commission to abandon the tracks, which ;was approved, retain the actual ownership of the tracks?. Did CN/IC hold a servitude on the property located at the intersection or hold some greater interest? Did the City, due to CN/IC’s abandoning the tracks, inherit the ownership of the tracks thereby resulting in inheriting CN/IC’s liability? Although, this is in no way an exhaustive list, it illustrates that significant issues remain to be resolved. Many of these questions are novel issues that could only be addressed on the merits and not summarily dismissed. Furthermore, to hold that once a railroad abandons a servitude they lose all responsibility for the trackage they leave behind could be in contravention of public policy. Therefore, I would reverse the trial court and remand the matter for further proceedings.